UNITED STATES DISTRICT COURT ee A
SOUTHERN DISTRICT OF NEW YORK" o

 

CONSENT TO PROCEED BY VIDEO OR

UNITED STATES OF AMERICA
tere TELE CONFERENCE

  

21 Cr, 00334 (VB)

JOSEPH CIMINO,
Defendant.

 

x

Defendant, JOSEPH CIMINO, hereby voluntarily consents to participate in the following
proceeding via_X__ videoconferencing or ___X_ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X Conference Before a Judicial Officer

 

 

Joseph Cimino by oueeanne Pre, Susanne Brody
Defendant’s Signature Defendant’s Counsel’s Sigture
(Judge-rmay-ebtain-verbesensent on

Recerc-and Sipn-tor-Dpatencianit)

Joseph Cimino Susanne Brody

Print Defendant’s Name Print Counsel’s Name

  
 

This proceeding was conducted by reliable video or telephone conferencing technology.

 

June 3, 2021 \ fl —
Date The Honorable Vincent |. Briccetti

United States District Court Judge
Southern District of New York
